Order entered July 25, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00976-CV

                                  JOSEPH ABUZAID, Appellant

                                              V.

 EFYU JO, L.L.C., AS ASSIGNEE AND SUCCESSOR IN INTEREST TO MODJARRAD &
                ASSOCIATES, P.C., D/B/A MAS LAW FIRM, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-06551

                                          ORDER
       Appellant Joseph Abuzaid has filed a Notice of Bankruptcy Case Filing stating that he is

the subject of a bankruptcy proceeding pending in the United States Bankruptcy Court for the

Northern District of California. This automatically suspends further action in this appeal. See

TEX. R. APP. P. 8.2.


       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with Rule 8.3 and specifying what further action, if any, is required from this

Court. See TEX. R. APP. P. 8.3.


                                                     /s/   LANA MYERS
                                                           JUSTICE